NUMBER
13-05-773-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG 
 
 
 
BRIAN BAGWELL,                                                    Appellant,
 
                                           v.
 
STEPHANIE M. HERNANDEZ, ET AL.,                                 Appellees.
 
 
 
                  On appeal from the 117th District Court 
                           of Nueces
County, Texas.
 
 
 
                     MEMORANDUM OPINION
 
              Before
Justices Rodriguez, Castillo, and Garza
Memorandum
Opinion Per Curiam
 




Appellant, Brian
Bagwell, perfected an appeal from a judgment entered by the 117th District Court of Nueces County, Texas, in
cause number 04-1284-B. 
After the record was filed and after the cause was referred to
mediation, the parties filed a joint motion to reverse and remand in aid of
settlement and for expedited issuance of mandate. The parties request that the
appeal be reversed and remanded to the trial court in aid of effectuating the
settlement agreement.  The parties
further request that this Court expedite the issuance of the mandate in this
cause.
The Court, having
considered the documents on file and the parties= joint motion, 
is of the opinion that the motion should be granted.  The joint motion is granted.  The judgment of the trial court is REVERSED,
and the matter is REMANDED to the trial court in aid of settlement.   It is further ordered that the Clerk of this
Court expedite issuance of the mandate in this cause.
 
PER CURIAM
Memorandum Opinion delivered and 
filed this the 25th day of May, 2006.